DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 03/18/2021 has been entered.  Claims 1, 3-4, 6, 9-13 and 16 remain pending in the application.  Claims 2, 5, 14-15, and 17-20 have been cancelled.  Claims 7-8 were withdrawn, but are rejoined as explained below.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
John T. Routon (Reg. No. 74,696) on 04/12/2021.
	Claim 16 of the application has been amended as follows:

16. (Currently Amended) The aerofoil assembly of claim 10, further comprising a second reinforcement inset, wherein 

The above changes to the claims have been made to comply with formalities.  The omitted limitation above is already recited in independent claim 10.  

Election/Restrictions
Independent claims 1 and 10 are allowable. The restriction requirement among the pending claims, as set forth in the Office action mailed on 09/17/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 7-8, are no longer withdrawn from consideration because claims 7-8 are each dependent on an allowable claim (Claim 1).  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	

Allowable Subject Matter
Claims 1, 3-4, 6-13, and 16 are allowed.
Claim 1 is allowed because the indicated allowable subjected matter of claim 2 was incorporated into claim 1.  
Claims 3-4 and 7-9 are allowed due to their dependency on claim 1.
Claim 6 is allowed, as it was indicated allowable in the prior office action.
Claim 10 is allowed because the indicated allowable subjected matter of claim 15 was incorporated into claim 10.
Claims 11-13 and 16 are allowed due to their dependency on claim 10. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        04/12/2021

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        4/20/2021 5:36 PM